[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                       FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                                  MAR 15, 2007
                                No. 06-14669                    THOMAS K. KAHN
                            Non-Argument Calendar                   CLERK
                          ________________________

                 D. C. Docket No. 06-00009-CR-FTM-33-SPC

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                      versus

FELIX ASTORGA RODRIGUEZ,
a.k.a. Felix Asterido,
                                                               Defendant-Appellant.


                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                                (March 15, 2007)

Before TJOFLAT, DUBINA and CARNES, Circuit Judges.

PER CURIAM:

     Appellant was convicted in the district court on a plea of guilty to illegal
reentry into the United States after deportation for an aggravated felony, and

sentenced to prison for a term of 87 months. He now appeals his sentence,

contending that it is unreasonable.

       Section 3553(a) of Title 18 of the United States Code requires that a district

court “shall impose a sentence sufficient, but not greater than necessary, to comply

with the purposes” set forth in § 3553(a)(2). 18 U.S.C. § 3553(a). Those purposes

are:

       the need for the sentence imposed – (A) to reflect the seriousness of
       the offense, to promote respect for the law, and to provide just
       punishment for the offense; (B) to afford adequate deterrence to
       criminal conduct; (C) to protect the public from further crimes of the
       defendant; and (D) to provide the defendant with needed educational
       or vocational training, medical care, or other correctional treatment in
       the most effective manner.

18 U.S.C. § 3553(a)(2). The district court must also consider the other factors

listed in § 3553(a), which are: “(1) the nature and circumstances of the offense and

the history and characteristics of the defendant; . . . [2] the kinds of sentences

available; [3] the Sentencing Guidelines range;1 [4] pertinent policy statements of

the Sentencing Commission; [5] the need to avoid unwanted sentencing disparities;

and [6] the need to provide restitution to victims.” United States v. Talley, 431


       1
         In this case, the Sentencing Guidelines prescribed a term of imprisonment of between 70
to 87 months based on a total offense level of 21 and a criminal history category of V. The court
appropriately consulted the Guidelines and this sentence range in fashioning Appellant’s sentence.


                                                2
F.3d 784, 786 (11th Cir. 2005)(citing 18 U.S.C. § 3553(a)). The district court is

not required, however, to state on the record that it has explicitly considered each

of the § 3553(a) factors or even to discuss each of those factors. United States v.

Scott, 426 F.3d 1324, 1329 (11th Cir. 2005). Rather, it is sufficient that the district

court acknowledge that “it has considered the defendant’s arguments and the

factors in section 3553(a).” Talley, 431 F.3d at 786. In addition, while a sentence

within the guidelines range is not per se reasonable, it is expected to be reasonable.

Id. at 788.

       We conclude that appellant’s sentence is reasonable. First, the district court

considered the Guidelines as advisory as Booker requires. Second, the court

considered the factors listed in 18 U.S.C. § 3553(a), specifically referring to the

need for the sentence to provide deterrence. Third, the court considered the

sentence sufficient but not greater than necessary to meet the factors in

§ 3553(a)(2). Fourth, the court stated that it had heard and considered appellant’s

arguments and testimony in mitigation, but rejected the contention that a shorter

sentence would be appropriate. Fifth, the sentence is within the guidelines range

and, although it is not presumed to be reasonable, it is at least expected to be

reasonable.

       We find no basis for setting aside appellant’s sentence. It is therefore due to



                                           3
be, and is,

       AFFIRMED.




                   4